UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File number: 333-169476-02 GREEKTOWN HOLDINGS, L.L.C. (Exact Name of Registrant as Specified in its Charter) 555 East Lafayette, Detroit, Michigan 48226(313) 223-2999 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.01 per share Preferred Stock, par value $0.01 per share Warrants (Title of each class of securities covered by this Form) Not Applicable (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:One Pursuant to the requirements of the Securities Exchange Act of 1934 Greektown Holdings, L.L.C. has caused this certification/notice to be signed by the undersigned duly authorized person. Date: March 17, 2014 GREEKTOWN HOLDINGS, L.L.C. By: /s/ GLEN TOMASZEWSKI Glen Tomaszewski Senior Vice President, Chief Financial Officer and Treasurer
